DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/11/22.  Claims 1 and 15 were amended.  Claims 1-20 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see pages 6-7 of Remarks, filed 3/11/22, with respect to the rejections of claims 1-10 and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pub. 2011/0298338) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-10, 13-20 under 35 U.S.C. 102(a)(1) and claims 11-12 under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-20 are made and presented in the following office action in view of US Pub. 2017/0002504 to Jung, US Pub. 2018/0023241 to Lee et al., US Pub. 2011/0265524 to Kim et al., US Pat. 9,951,458 to Jo et al., US Pub. 2017/0356115 to Choi et al., and EP 3633128 A1 to Sugiura et al., as necessitated by amendment.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one automatic actuating assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0002504 to Jung (hereafter “Jung”).
	Regarding claim 1,
	Jung discloses a laundry treating system comprising a first laundry treating appliance (1) and a drawer-style laundry treating appliance (3) positioned below the first laundry treating appliance [Fig. 1; ¶0032], the drawer-style laundry treating appliance comprising: 
a cabinet (31) defining an interior and having an open face [Fig. 1-3; ¶0042]; 
a drawer body (321) slidably received within the cabinet for movement through the open face between a closed position wherein the drawer body is received within the interior and an opened position wherein the drawer body is at least partially withdrawn from the interior [Fig. 1; ¶0044]; 
a tub (341) located within the interior, carried by the drawer body, and having a tub opening accessible when the drawer body is in the opened position, the tub further at least partially defining a treating chamber accessible through the tub opening [Fig. 1; ¶0052]; and 
a tub cover (at upper surface of 341) selectively sealingly closing the tub opening and defining a lid opening (345) [Fig. 1; ¶0052], the tub cover comprising: 
a lid (348) carried by and movably mounted to the tub cover for movement between opened and closed positions to selectively open or close the lid opening [Fig. 1; ¶0052]; and 
at least one automatic actuating assembly (344) selectively biasing the lid toward at least one of the opened position or the closed position [Fig. 1; ¶0053].  
	Regarding claim 2,
	Jung discloses the laundry treating system of claim 1 wherein the tub is at least partially withdrawn from the interior through the open face when the drawer body is in the opened position [Fig. 1; ¶0042].  
	Regarding claim 3,
	Jung discloses the laundry treating system of claim 2 wherein the lid (348) is movable to the opened position when the drawer body is in the opened position [Fig. 1; ¶0054].  
Regarding claim 4,
	Jung discloses the laundry treating system of claim 1 wherein the tub cover surrounds and at least partially encloses the tub opening [Fig. 1; ¶0052].  
Regarding claim 5,
	Jung discloses the laundry treating system of claim 1 wherein the lid seals against the tub cover when the lid is in the closed position [Fig. 1; ¶0053].  
Regarding claim 8,
	Jung discloses the laundry treating system of claim 1 wherein the at least one automatic actuating assembly biases the lid toward the closed position [¶0053].  
Regarding claim 9,
	Jung discloses the laundry treating system of claim 1 wherein the cabinet is provided as a pedestal positioned below and configured to support the first laundry treating appliance [Fig. 1-3; ¶0042].  
Regarding claim 10,
	Jung discloses the laundry treating system of claim 1 further comprising a rotatable drum (351) positioned within the tub and further at least partially defining the treating chamber [Fig. 1; ¶0056].  
Regarding claim 11,
	Jung discloses the laundry treating system of claim 1 wherein a suspension assembly (349( supports and carries the tub within the drawer body [Fig. 1; ¶0052].  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0002504 to Jung (hereafter “Jung”) in view of US Pub. 2018/0023241 to Lee et al. (hereafter “Lee”).
	Regarding claim 6,
	Jung discloses the laundry treating system of claim 1 wherein Jung teaches that the at least one automatic actuating assembly (i.e. door lock 344) is controlled to selectively fix or separate the lid (348) from the tub cover [¶0053], but does not explicitly teach that the at least one automatic actuating assembly biases the lid toward the opened position.  However it is well known in the art to provide such an actuating assembly (e.g. door/lid lock) that alternately biases the lid to an open or closed position.  For example, Lee similarly discloses a drawer-style laundry treating appliance (L) comprising: a tub (4) located within an interior of a cabinet (2), carried by a drawer body (31), and having a tub opening (43) accessible when the drawer body is in the opened position [Fig. 1-2; ¶0056-¶0057]; and a tub cover (at upper surface of 4) selectively sealingly closing the tub opening and defining a lid opening (at 43) [Fig. 2; ¶0057], the tub cover comprising: 
a lid carried (45) by and movably mounted to the tub cover for movement between opened and closed positions to selectively open or close the lid opening [Fig. 1-2; ¶0058]; and 
at least one actuating assembly (door lock 9) selectively biasing the lid toward at least one of the opened position (via magnetic repulsion in a second position) or the closed position (via magnetic attraction in a first position) [Fig. 2-5; ¶0089-¶0090].  
	Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Jung such that the door lock (344, i.e. “automatic actuating assembly”) resembles the door lock configuration taught by Lee, such that the at least one automatic actuating assembly is selectively controlled to alternately bias the lid toward an opened position (via magnetic repulsion) or a closed position (via magnetic attraction) [Lee: ¶0090].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
	Regarding claim 7,
	Jung in view of Lee discloses the laundry treating system of claim 6, wherein Lee teaches that the tub cover further comprises a closure (91) to retain the lid in the closed position [Fig. 2-5; ¶0090].  

11.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0002504 to Jung (hereafter “Jung”) in view of US Pub. 2011/0265524 to Kim et al. (hereafter “Kim”).
Regarding claim 12,
Jung discloses the laundry treating system of claim 1, but does not explicitly teach that the tub at least partially defines a sump comprising a sump heater therein.  However such a sump/heater configuration is well known in the art to collect and heat wash water at a bottom of a tub; for example, Kim similarly discloses a drawer-style laundry treating appliance having a tub (200) defining a sump (230) having a heater (231) provided therein [see Fig. 15-16; ¶0145-¶0146].  Therefore it would have been obvious to one having ordinary skill in the art at the time filing to modify the tub of Jung to at least partially define a sump provided with a sump heater therein, as taught by Kim, in order to predictably collect and heat wash water during operation [Kim: ¶0147-¶0148].
	Regarding claim 13,
	Jung discloses the laundry treating system of claim 1 wherein the tub cover (at upper surface of 4) is seemingly integral with the tub body [Fig. 1]; Jung does not explicitly teach that the lid only partially covers the tub opening.  However such a configuration is old and well known in the art; for example, Kim similarly discloses a drawer-style laundry treatment appliance comprising a tub cover (210) selectively sealingly closing a tub opening (at open top of 200) and defining a lid opening (211), wherein the tub cover comprises a lid (214) that only partially covers the tub opening [see Fig. 13; ¶0134].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the configuration of Jung such that the tub and tub cover are separate parts coupled together, resembling the configuration taught by Kim, in order to predictably allow for the introduction of laundry to be treated [Kim: ¶0134].  In said modified configuration, the lid (214) only partially covers the tub opening (at open top of 200) [Kim: see Fig. 13].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0002504 to Jung (hereafter “Jung”) in view of US Pat. 9,951,458 to Jo et al. (hereafter “Jo”).
	Regarding claim 14,
	Jung discloses the laundry treating system of claim 1 wherein Jung teaches that the lid (348) is rotatably coupled to the tub cover (at upper surface of 341) for movement between the opened and closed positions [Fig. 1; ¶0052-¶0054], but does not explicitly teach at least one hinge biasing the lid toward one of the opened position or the closed position.  However it is old and well known in the art to provide such a hinge for biasing a lid open or closed; for example, Jo similarly discloses a laundry treatment system having at least one automatic actuating assembly comprising at least one hinge (242) coupling a tub door (230) to a tub cover (at 212) for movement between the opened and closed positions, the at least one hinge biasing the tub door toward the opened position (via spring 248) when the tub door lock (260) is released [Fig. 9, 13; col. 7, line 53 – col. 8, line 3].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Jung such that the lid is coupled to the tub cover by a hinge biasing the lid toward the open position (via hinge spring), as taught by Jo, in order to predictably bias the lid toward the opened position when the lid is unlocked [Jo: col. 7, line 59 – col. 8, line 3].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

13.	Claims 15-20 are is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0356115 to Choi et al. (hereafter “Choi”) in view of EP 3633128 A1 to Sugiura et al. (hereafter “Sugiura”).
	Regarding claim 15,
	Choi discloses a drawer-style laundry treating appliance (100) comprising: 
a cabinet (2) defining an interior and having an open face; 
a drawer body (31) slidably received within the cabinet for movement through the open face between a closed position wherein the drawer body is received within the interior and an opened position wherein the drawer body is at least partially withdrawn from the interior [Fig. 1; ¶0039]; 
a tub (41) located within the interior, carried by the drawer body, and having a tub opening (at open top of 41, see Fig. 3) accessible when the drawer body is in the opened position, the tub further at least partially defining a treating chamber accessible through the tub opening [Fig. 2-3; ¶0044]; and 
a tub cover (43) selectively sealingly closing the tub opening and defining a lid opening (431) [Fig. 3; ¶0047], the tub cover comprising: 
a lid (451) carried by and movably mounted to the tub cover for movement between opened and closed positions to selectively open or close the lid opening; and 
at least one hinge (453) coupling the lid to the tub cover for movement between the opened and closed positions [Fig. 3-4; ¶0052].
	Choi does not explicitly teach that the at least one hinge (453) biases the lid toward one of the opened position or the closed position.  However, such a hinge for biasing a lid is old and well known in the art; for example, Sugiura discloses a door device (9) provided at a hinge (2) coupling a door (3) to a main body (1), wherein the door device biases the door (via spring 41) in the closing and/or opening direction thereof [Fig. 1, 5a-b; abstract, ¶0027-¶0029].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Choi such that the hinge coupling the lid to the tub cover further comprises a door device, as taught by Sugiura, to predictably and beneficially hold the lid in the closed or opened position and to assist in opening the door with a slight force [Sugiura: ¶0003].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
	Regarding claim 16,
	Choi in view of Sugiura discloses the drawer-style laundry treating appliance of claim 15 wherein the lid (451) is movable to the opened position when the drawer body is at least partially withdrawn from the interior through the open face [Choi: Fig. 3-4; ¶0052].  
Regarding claim 17,
	Choi in view of Sugiura discloses the drawer-style laundry treating appliance of claim 15 wherein the lid (451) seals against the tub cover when the lid is in the closed position [Choi: Fig. 1-4; ¶0056-¶0058].
Regarding claim 18,
	Choi in view of Sugiura discloses the drawer-style laundry treating appliance of claim 15 wherein the at least one hinge biases the lid (via door device 9) toward the opened position [Sugiura: Fig. 5b; ¶0028-¶0029].
Regarding claim 19,
	Choi in view of Sugiura discloses the drawer-style laundry treating appliance of claim 18 wherein the tub cover (43) further comprises a closure (430) to retain the lid in the closed position [Choi: Fig. 3-4; ¶0055].  
Regarding claim 20,
	Choi in view of Sugiura discloses the drawer-style laundry treating appliance of claim 15 wherein the at least one hinge biases the lid (via door device 9) toward the closed position [Sugiura: Fig. 5a; ¶0027].

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711